C O U R T    O F      A P P E A L S          O F      T E N N E S S E E

                                                                    A T      K N O X V I L L E                                FILED
                                                                                                                                  March 25, 1998

                                                                                                                             Cecil Crowson, Jr.
                                                                                                                              Appellate C ourt Clerk
J I M M Y     R .         N O R M A N                                             )         C A M P B E L L C O U N T Y
                                                                                  )         0 3 A 0 1 - 9 7 0 2 - C V - 0 0 0 4 7
P. l a i n t i f f - A p p e l l a n t                                 )
                                                                                  )
            v .                                                                   )
                                                                                  )
P A T R I C I A           N O R M A N                                             )
                                                                                  )
            D e f e n d a n t - A p p e l l e e                                   )
                                                                                   )
A N D                                                                              )
                                                                                   )
P A T R I C I A           N O R M A N                                              )
                                                                                   )
            C o u n t e r - P l a i n t i f f a n d                                )        H O N . C O N R A D             E .    T R O U T M A N ,   J R . ,
            T h i r d - P a r t y P l a i n t i f f                                )        J U D G E
                                                                                   )
            v .                                                                    )
                                                                                   )
J I M M Y     R .         N O R M A N                                               )
                                                                                    )
            C o u n t e r - D e f e n d a n t /                                     )
            A p p e l l a n t                                                       )
                                                                                    )
A N D                                                                               )
                                                                                    )
J A M E S G R E G O R Y N O R M A N ,                                               )
C A N D Y H O L T ( N O R M A N ) ,                                                 )
E M M A J A N E N O R M A N , e t a l .                                              )
                                                                                     )
            T h i r d - P a r t y             D e f e n d a n t s /                  )
            A p p e l l a n t s                                                      )      A F F I R M E D         A N D     R E M A N D E D




J O H N     E .       A P P M A N       O F     J A M E S T O W N         F O R     A P P E L L A N T         C A N D Y       H O L T    N O R M A N

J O H N N Y         V .     D U N A W A Y       O F   L a F O L L E T T E           F O R         A P P E L L E E
                                                                    O     P   I     N       I      O     N




                                                                                                                                     G o d d a r d ,              P . J .




                            T h e     o r i g i n         o f     t h i s     a p p e a l              w a s     a     s u i t       f o r         d i v o r c e

b r o u g h t         b y     J i m m y       R .       N o r m a n       a g a i n s t            h i s       w i f e ,       P a t r i c i a               N o r m a n ,           w h o
                                                                                                                                                         1
u l t i m a t e l y           f i l e d       a     c o u n t e r - c o m p l a i n t                    a g a i n s t         J i m m y           R .         a n d     a

t h i r d - p a r t y           c o m p l a i n t           a g a i n s t         t h e i r            s o n ,       J a m e s       G r e g o r y             N o r m a n ,

J i m m y         R . ' s     p r e s e n t         w i f e ,       C a n d y       H o l t            N o r m a n ,         a n d       J i m m y           R . ' s

m o t h e r ,         E m m a       J a n e       N o r m a n .           T h e     j u d g m e n t              e n t e r e d           g r a n t e d            P a t r i c i a

a    d i v o r c e          f r o m     J i m m y         R . ,     d i v i d e d           t h e        p a r t i e s '         p e r s o n a l               p r o p e r t y ,

d e c l a r e d         a     $ 1 5 0 , 0 0 0           p r o m i s s o r y         n o t e - - e x e c u t e d                  b y       J i m m y           R .     a n d

P a t r i c i a         i n     f a v o r         o f     E m m a       J a n e     a n d          s e c u r e d         b y     a       d e e d         o f      t r u s t - -

u n e n f o r c e a b l e             a s     t o       P a t r i c i a ,         v o i d e d            t h e       t r u s t       d e e d         w h i c h

c o n v e y e d         p r o p e r t y           u l t i m a t e l y         a w a r d e d              P a t r i c i a         b y       t h e         T r i a l           C o u r t ,

g r a n t e d         P a t r i c i a         $ 3 0 0       p e r       m o n t h       a n d          p l a c e d       a     l i e n         o n       r e a l

p r o p e r t y         o w n e d       b y       J i m m y       R .     a n d     C a n d y            H o l t       t o     s e c u r e           p a y m e n t             o f

t h e     a l i m o n y .



                            A l l     o f     t h e       N o r m a n s ,         e x c e p t            P a t r i c i a ,           a p p e a l ,             r a i s i n g

t h e     f o l l o w i n g           i s s u e s :




              1
                           O u r u s e o f t h e n a m e s o f t h e                            p a r t i e s s h o u l d        n o t       b e     c o n s t r u e d         a s
l a c k     o f    r e s p e c t , b u t r a t h e r i s f o r e a s e                          o f r e f e r e n c e .

                                                                                        2
                                                                                       J i m m y              R .
                                                                                                                                                                                 2
            1 .             D i d           t h e         C o u r t       p r o p e r l y               s e t           a s i d e         t h e         d i v o r c e .

            2 .       D i d t h e C o u r t p r o p e r l y                                             s e t           a s i d e         t h e         p r o p e r t y
            s e t t l e m e n t a g r e e m e n t .



                                                                                J a m e s          G r e g o r y

                                                                                                   I

                            T h e           p   r o   p   e r t   y c     o n v e y     e d        b y         t    h   e     a p p e     l l a n       t   ,   J A M E      S
            G   R   E   G O R Y         N   O   R M   A   N t     o C     A N D Y       H O L      T (         N    O   R M   A N )       u n d e       r     g e n e r      a l
            w   a   r   r a n t y           d   e e   d     s h   o u l   d n o t         b e        m a       d    e     s   u b j e     c t t         o     l i e n        i n
            f   a   v   o r o f             P   A T   R   I C I   A N     O R M A N       t o        s e       c    u   r e     t h e       p a y       m   e n t o f
            a   l   i   m o n y         b   y     J   I   M M Y     R .     N O R M     A N .          T       h    i   s     w o u l     d c a         u   s e t h e
            a   p   p   e l l a n       t   ,     J   A   M E S     G R   E G O R Y       N O      R M A       N    ,     t   o b e         r e s       p   o n s i b l      e       t o
            C   A   N   D Y H O         L   T     (   N   O R M   A N )     u n d e     r t        h e         g    e   n e   r a l       w a r r       a   n t i e s
            c   o   n   t a i n e       d       i n       h i s     d e   e d t o         h e      r .

                            T h e p r o p e r t y c                       o n   v   e y e d     t o            t h      e     a p p   e   l l   a   n   t , J         A M E S
            G   R   E   G O R Y N O R M A N , b y                         P A   T   R I C I   A   N       O    R M      A   N a n     d     J   I   M   M Y R         . N O R M A N
            s   h   o   u l d n o t b e s u b j e                         c t   e   d t o       a         g    r e      a   t e r     s   h a   r   e     o f         t h e O n e
            h   u   n   d r e d f i f t y t h o u s                       a n   d     ( $ 1   5 0 ,       0    0 0      .   0 0 )     d   o l   l   a   r s n         o t e b y
            t   h   e     m o d i f i c a t i o n o f                       n   o   t e a     s t         o      P      A   T R I C   I   A     N   O   R M A N         a n d t h e
            d   e   e   d o f t r u s t t o o t                           h e   r     p r o   p e r       t    y .

                                                                                                  I I

                      T         h e C o             u r t e r r e d i n n o                   t g r a n t i                   n   g h i s           M o t i o n f o r
            S u m m a r         y J u d             g e m e n t , f o r i t                   w a s u n d i                   s   p u t e d         t h a t h e h a d
            d o n e n           o t h i n           g t o e i t h e r c o n                   c e a l a s s                   e   t s o r           d o a n y t h i n g
            e l s e i           m p r o p           e r l y a s t o P A T R                   I C I A N O R                   M   A N .



                                                                      C a n d y         H o l t           ( N o r m a n )

                            1   .         D i         d     t h   e  C o u r t          p r o      p e    r l y           i m p     o s e       a   l i         e   n     t o
            s   e   c u r   e       t h e p           a y   m e   nt b y J            I M M Y        R    .   N         O R M A     N o     f     a l i         m   o n   y u p o n
            t   h   e   p   r o     p e r t y           c   o n   ve y e d t          o t h        e      a p p         e l l a     n t ,       C A N D         Y     H   O L T
            (   N   O R M   A N     ) , b y             J   A M   ES G R E G          O R Y        N O    R M A         N b y         d e   e   d d a           t   e d
            F   e   b r u   a r     y   1 2 ,           1   9 9   3, o f r            e c o r      d      i n           D e e d       B o   o   k G -           7   ,     p a g e 2 7 9
            w   h   i c h     h     a d b e           e n     c   on v e y e d          t o        J A    M E S           G R E     G O R   Y     N O R         M   A N     b y d e e d
            o   f     J I   M M     Y   R .           N O   R M   AN a n d            w i f e      ,      P A T         R I C I     A N     O   R M A N             d a   t e d
            J   a   n u a   r y       3 , 1           9 9   1 ,    o f r e c          o r d        i n      D e         e d B       o o k       Z - 6 ,             p a   g e 2 2 0
            o   f     t h   e       R e g i s         t e   r '   s O f f i c         e o f          F    e n t         r e s s       C o   u   n t y .



            2
                            I n i t i a l l y a n o n - c o n t e s t e d d i v o r c e w a s                                         g r a n t e d J i m m y R . , w h i c h w a s
l a t e r   s e t       a s i d e u p o n t h e T r i a l C o u r t ' s s u s t a i n i n g                                           P a t r i c i a ' s R u l e 6 0 m o t i o n .



                                                                                                   3
                            2 .     D i d           t h e     C   o u r   t     e    r   r     i   n   d e n y       i   ng t h e            a   p p e l l     a n t ,
            C   A   N   D Y H O L T ( N           O R M A   N )   , M     o t   i    o   n     f   o r S u m         m   ar y J u d          g   e m e n t       b a s e d
            u   p   o   n t h e d e p o           s i t i   o n     o f     P   A    T   R I   C   I A N O R         M   AN w h e r          e   i n w h       e n
            a   s   k   e d " W h a t h           a s C     a n   d y     H o   l    t     N   o   r m a n d         o   ne t o c            o   n c e a l
            a   s   s   e t s ? "   H e r           r e p   l y     w a   s     "    I     k   n   o w o f           n   ot h i n g .        "       ( T r     . V o l .
            I   V   ,     p a g e 8 5 ,           l i n e     1   5 ,     E x   h    i   b i   t     o f t h         e    d e p o s i        t   i o n o       f
            P   A   T   R I C I A N O R M         A N ,     t a   k e n     J   u    l   y     2   1 , 1 9 9         4   , p a g e           2   1 , l i       n e
            1   0   .   )



                                                                   E m m a          J a n e            N o r m a n

                      1         .     T h e C o u r t e r r e d i n m o d i f y i n g t h e n o t e a n d
            d e e d o           f t r u s t e x e c u t e d b y t h e a p p e l l e e , P A T R I C I A
            N O R M A N         , a n d t h e a p p e l l a n t , J I M M Y R . N O R M A N , p a y a b l e                                                              t o
            E M M A J           A N E N O R M A N .

                     2 .      T h               e C o u r t         e r r e d i n n o                     t g r      a n t i n       g h e r M o t i o n
            f o r S u m m a r y                 J u d g e m e n     t , f o r i t w                       a s u      n d i s p       u t e d t h a t s h e
            h a d d o n e n o t                 h i n g t o         e i t h e r c o n c                   e a l      a s s e t       s o r d o a n y
            t h i n g e l s e i                 m p r o p e r l     y a s t o P A T                       R I C I    A N O R         M A N .



                              T h e       o r i g i n a l       p e t i t i o n            f o r          d i v o r c e            w a s     f i l e d         b y       J i m m y     R .

o n     D e c e m b e r             2 1 ,     1 9 9 2 .         A l t h o u g h            t h e          p a r t i e s            w e r e       r e s i d e n t s             o f

F e n t r e s s           C o u n t y ,         i t     w a s     f i l e d          i n       C a m p b e l l               C o u n t y         t o       a v o i d       a d v e r s e

p u b l i c i t y .                 T h e     d e c r e e ,       d a t e d          D e c e m b e r              1 6 ,        i n c o r p o r a t e d               a

p r o p e r t y           s e t t l e m e n t           a g r e e m e n t            a l s o            d a t e d        D e c e m b e r             1 6 .       I t

r e c i t e d           t h a t       t h e     h e a r i n g       w a s       h e l d            o n      D e c e m b e r            8 ,       a n d       w a s       f i l e d     o n

D e c e m b e r           2 1 ,       t h e     s a m e     d a t e       a s        t h e         p e t i t i o n .



                              O n     J u l y     2 3 ,     1 9 9 3 ,        P a t r i c i a                f i l e d          a     R u l e         6 0     m o t i o n

s e e k i n g           t o     s e t       a s i d e     t h e     d i v o r c e              d e c r e e           a n d         p r o p e r t y           s e t t l e m e n t

i n c o r p o r a t e d               t h e r e i n ,       p r e v i o u s l y                e n t e r e d .                 O n     S e p t e m b e r             2 5 ,       1 9 9 3 ,

t h e     T r i a l           C o u r t       g r a n t e d       P a t r i c i a ' s                   R u l e      6 0       m o t i o n           a n d     r e s t o r e d

t h e     p a r t i e s             t o     t h e i r     p r i o r       m a r i t a l                 s t a t u s .




                                                                                           4
                          T h e r e a f t e r ,                 t h e       c a s e       w a s       t r i e d             b e f o r e       a     j u r y       t o

d e t e r m i n e         w h i c h           p a r t y         w a s       e n t i t l e d           t o       a       d i v o r c e ,           r e s u l t i n g           i n     a

j u r y       v e r d i c t         i n       f a v o r         o f     P a t r i c i a .               T h e r e a f t e r ,                 t h e       C o u r t

r e s o l v e d         a l l       r e m a i n i n g               i s s u e s ,         i n c l u d i n g                 d i v i s i o n         o f     p r o p e r t y ,

a l i m o n y         a n d       l i a b i l i t y             o f     P a t r i c i a           a s       t o         a     $ 1 5 0 , 0 0 0           n o t e     h e l d         b y

E m m a       J a n e .



                          W e       d e e m         i t       a p p r o p r i a t e             t o     f i r s t             a d d r e s s         c e r t a i n         i s s u e s

r a i s e d       b y     P a t r i c i a .                   S h e     f i r s t         a r g u e s           t h a t         b e c a u s e           t h i s     w a s       a

j u r y       t r i a l       a n d       J i m m y           R .     d i d       n o t     f i l e         a       m o t i o n         f o r       a     n e w     t r i a l         h e

m a y     n o t       p r e v a i l           a s     t o       t h e       i s s u e s         h e     p r o p o u n d s .                   T h e       f a l l a c y         o f

t h i s       a r g u m e n t ,           h o w e v e r ,             i s     t h a t       i t       w a s         a       j u r y     t r i a l         o n l y       a s     t o

t h e     f a u l t       o f       t h e       p a r t i e s           i n s o f a r           a s     t h e           d i v o r c e         w a s       c o n c e r n e d           a n d

n o t     a s     t o     t h e         m a t t e r s           r a i s e d         b y     J i m m y           R .



                          P a t r i c i a             a l s o         c o n t e n d s           t h a t         i t         w a s     n e c e s s a r y           f o r       J i m m y

R .     t o     f i l e       a     n o t i c e           o f       a p p e a l         w i t h i n         t h e           p r e s c r i b e d           t i m e       a f t e r

e n t r y       o f     t h e       j u d g m e n t             g r a n t i n g           t h e       R u l e           6 0     m o t i o n .             W e     d o     n o t

p e r c e i v e         t h i s         t o     b e       a     f i n a l         o r d e r       a s       t o         a l l       i s s u e s ,         a n d     f o r       t h a t

r e a s o n       a l s o         r e j e c t         t h i s         c o n t e n t i o n .                 W e         n o t e       p a r e n t h e t i c a l l y                 t h a t

i f     t h e     R u l e         6 0     m o t i o n           h a d       b e e n       d e n i e d ,             i t       w o u l d       h a v e       b e e n       a     f i n a l

j u d g m e n t ,         r e q u i r i n g               e n t r y         o f     a     n o t i c e           o f         a p p e a l       w i t h i n         3 0     d a y s .



                          P a t r i c i a             n e x t         c o n t e n d s           t h a t         b e c a u s e           t h e r e         w a s     n o

t r a n s c r i p t           o f       t h e       h e a r i n g           c o n c e r n i n g             t h e           R u l e     6 0       m o t i o n       f i l e d

w i t h       t h e     r e c o r d ,           a n       i s s u e         a s     t o     t h e       v a l i d i t y               o f     t h e       C o u r t ' s

a c t i o n       m a y       n o t       b e       e n t e r t a i n e d .                 I t       d o e s           n o t       a p p e a r         f r o m     t h e



                                                                                            5
r e c o r d       t h a t     a n y       o r a l         e v i d e n c e           w a s     i n t r o d u c e d             a t     t h e       h e a r i n g       b u t ,

r a t h e r ,       o n l y       a r g u m e n t s             o f     c o u n s e l         a n d         t h e       a f f i d a v i t         f i l e d     b y

P a t r i c i a .           I n     l i g h t           o f     t h i s       w e     d e e m         i t     a p p r o p r i a t e           t o     a d d r e s s         t h e

i s s u e s       r a i s e d       b y       J i m m y         R .



                        A s       t o     h i s         f i r s t       i s s u e ,         a s       w e     h a v e       a l r e a d y         n o t e d ,       t h e

o r i g i n a l       h e a r i n g           o n       t h e       d i v o r c e       w a s         h e l d       o n     D e c e m b e r         8 ,     1 9 9 2 ,

a n d     t h e     d e c r e e         s i g n e d           b y     t h e     J u d g e         o n       D e c e m b e r         1 6 ,     b o t h       b e i n g

p r i o r     t o     t h e       f i l i n g           o f     t h e       p e t i t i o n           f o r       d i v o r c e       o n     D e c e m b e r         2 1 .

W e     c o n c l u d e       t h e       T r i a l           C o u r t       p r o p e r l y           g r a n t e d         t h e     R u l e       6 0     i n s o f a r

a s     s e t t i n g       a s i d e         t h e       d i v o r c e         i n     t h a t         t h e r e         w e r e     n o     p l e a d i n g s

f i l e d     o r     c a s e       p e n d i n g             w h e n       t h e     h e a r i n g           w a s       h e l d     a n d       t h e     d i v o r c e

d e c r e e       s i g n e d .           I t       s e e m s         t o     u s     t h a t         a s     a     g e n e r a l       r u l e       o r d e r l y

p r o c e d u r e       r e q u i r e s             a     p e n d i n g         c a s e       b e f o r e           a     v a l i d     d e c r e e         m a y     b e

s i g n e d .



                        A s       t o     t h e         i s s u e       r e g a r d i n g             t h e       p r o p e r t y       s e t t l e m e n t ,           i t

i s     c l e a r     f r o m       i t s       s p e c i f i c             t e r m s       t h a t         i t     w a s     n o t     i n t e n d e d         t o     b e     a

f i n a l     a g r e e m e n t           b u t ,         r a t h e r ,         a     " t e n t a t i v e "               o n e :



                      1     4 .     T     h   e p a r t i e s a g               r   e e t h       a   t t h i s A g r e e m e n t o f t h i s
            d a t e i       s a t         e   n t a t i v e a g r e             e   m e n t       i   n t h a t t h e y a g r e e t h a t
            t h e s a       m e m i       g   h t b e m o d i f i               e   d i n         l   i g h t o f t h e
            a f o r e m     e n t i o     n   e d t a x c o n s e               q   u e n c e     s   .



                        A s       t o     t h e         i s s u e s         r a i s e d       b y       t h e       o t h e r       A p p e l l a n t s ,           J a m e s

G r e g o r y ,       C a n d y         H o l t         a n d       E m m a     J a n e ,         t h e       C o u r t       i m p l i c i t l y           f o u n d

t h a t     t h e y ,       a l o n g         w i t h         J i m m y       R . ,     h a d         p r a c t i c e d         a     f r a u d       o n     P a t r i c i a

b y     v a r i o u s       c o n v e y a n c e s               o f     p r o p e r t y           w h i c h         r e s u l t e d         i n     t h e     p r o p e r t y

                                                                                        6
u l t i m a t e l y             d e c r e e d         t o       h e r       b e i n g         s u b j e c t           t o       a       $ 1 5 0 , 0 0 0                 d e e d         o f

t r u s t ,         w h i l e         t h a t       u l t i m a t e l y             r e c e i v e d           b y         J i m m y             R .       b e i n g           f r e e         o f

t h i s     i n d e b t e d n e s s .                     I t     a l s o         a p p e a r s         t h a t           t h e         $ 1 5 0 , 0 0 0                 c l a i m e d           t o

b e   o w e d         E m m a         J a n e       w a s       i n     f a c t         n e v e r       l o a n e d             b y         h e r         t o       J i m m y           R .     a n d

P a t r i c i a           a n d       t h a t       f r o m       t h e         d a t e       o f     t h e       a l l e g e d                 l o a n ,           D e c e m b e r             1 3 ,

1 9 9 1 ,       n o       p a y m e n t           h a d     e v e r         b e e n         m a d e     a s       t o       e i t h e r               p r i n c i p a l                 o r

i n t e r e s t .



                              T h e     T r i a l         C o u r t ' s           i m p l i c i t           f i n d i n g               o f       f r a u d             i s       g l e a n e d

f r o m     h i s         u s e       o f     t h e       f o l l o w i n g             l a n g u a g e :



            T   h   i s       m a t t e r a r         i   s e   s o u       t     o f       a P e t i t       i   o n       f   o r         d i   v   o   r c   e     f i l e d
            b   y     J   i   m m y N o r m a         n     a   g a i n     s t     P   a   t r i c i a       N   o r m     a   n .           T   h   e     D   e   f e n d a n t
            f   i   l e   d     a n a n s w e         r     a   n d a         c   r o   s   s a c t i o       n     f o     r     d     i   v o   r   c   e     a   n d
            r   e   q u   e   s t e d a j u           r   y .       T h     e     j u   r   y r e t u r       n   e d       a     s     p   e c   i   a   l     v   e r d i c t
            a   n   d     h   e l d t h a t           t   h e     c r o     s s     c   o   m p l a i n a     n   t w       a   s       e   n t   i   t   l e   d     t o a
            d   i   v o   r   c e .     T h e         C   o u   r t t       h e   r e   f   o r e g r a       n   t s       a     d     i   v o   r   c   e     t   o
            P   a   t r   i   c i a N o r m a         n     a   g a i n     s t     t   h   e c r o s s           d e f     e   n d     a   n t   .

            T   h   e p       a r t   i e   s     s h o   r t l y       b   e   f o r   e     t h e     d i v     o   r   c e     e n       t   e r   e d i         n t o a
            p   r   o p e     r t y     s   e t   t l e   m e n t       a   n   d m     a d   e s     e v e r     a   l     d   e e d       s     m   o s t         a l l o f
            w   h   i c h       d i   d n   ' t     c o   r r e l     a t   e     w i   t h     t h   e p r       o   p   e r   t y         s   e t   t l e m       e n t .
            I   t     a p     p e a   r s     t   h a t     t h e       c   r   o s s     c   o m p   l a i n     a   n   t     s i g       n   e d     a n y
            i   n   s t r     u m e   n t     w   h i c   h w a       s     p   r e s   e n   t e d     t o       h   e   r .       I       t     i   s t h         e
            h   o   l d i     n g     o f     t   h e     c o u r     t     t   h a t     t   h e     c r o s     s       c o   m p l       a   i n   a n t         t   a k e
            t   h   e r       e s i   d e   n c   e o     f t h       e     p   a r t   i e   s a     l o n g       w     i t   h t         h   e     s t o r       e
            p   r   o p e     r t y   .       T   h e     p a r t     i e   s     e x   e c   u t e   d a         d e     e d     o f           t r   u s t         t   o     t   h e
            a   b   o v e       p r   o p   e r   t y     a l o n     g     w   i t h     t   h e     o i l       c o     m p   a n y           p r   o p e r       t   y     t   o
            s   e   c u r     e t     h e     o   r i g   i n a l       p   e   t i t   i o   n e r   s m o       t h     e r     f o       r     $   1 5 0 ,       0   0   0 .   0 0 .
            T   h   e c       o u r   t     v o   i d s     t h i     s     t   r u s   t     d e e   d i n         s     o     f a r           a s     i t         a   p   p l   i e s
            t   o     t h     e a     b o   v e     m e   n t i o     n e   d     r e   s i   d e n   c e a       n d       s   t o r       e     p   r o p e       r   t   y .
            T   h   e c       o u r   t     v e   s t s     t h e       i   n   t e r   e s   t o     f P a       t r     i c   i a         N   o r   m a n         o   u   t     o f
            t   h   e o       i l     c o   m p   a n y     p r o     p e   r   t y     a n   d t     h e o       t h     e r     p r       o   p e   r t y         o   w   n e   d
            b   y     t h     e p     a r   t i   e s .

            T   h   e c       r o s s     c   om p    l a   i n   a n   t a       t t h e           t i m   e o       f     t   h   e       h   e a r i     n g
            t   e   s t i     f i e d     t   ha t      s   h e     h   a d       a m a l i         g n a   n c y         a n   d       w   a   s u n       d e r g o         i n g
            c   h   e m o     t h e r   a p   y  a    n d     o   n l   y a       b l e t o           w o   r k       a     l   i   m   i   t   e d a       m o u n t         .
            I   t     i s       t h e     h   ol d    i n   g     o f     t h     e c o u r         t t     h a t         s h   e       i   s     e n t     i t l e d           t o
            a   l   i m o     n y i     n     th e      a   m o   u n   t o       f $ 3 0 0         . 0 0     p e     r     m   o   n   t   h   .     T     o   s e c         u r e
            t   h   e p       a y m e   n t    o f      t   h e     s   a m e     , t h e           c r o   s s       c   o m   p   l   a   i   n a n t       i s
            s   e   c u r     e d b     y     a s     e c   o n   d     m o r     t g a g e         o n     t h e         h u   s   b   a   n   d ' s       a n d h           i s
            p   r   e s e     n t w     i f   e w     h o     i   s     a t       h i r d p         a r t   y d       e   f e   n   d   a   n   t .

                                                                                              7
            E a c h p a r t y w i l l                     p a y t h e i r o w n a t t o r n e y                           a n d     t h e         c o u r t
            c o s t s a r e t a x e d                     t o t h e h u s b a n d .



                            T h e     e v i d e n c e           d o e s     n o t       p r e p o n d e r a t e             a g a i n s t           t h e       T r i a l

J u d g e ' s         f i n d i n g s         a s     t o       f r a u d ,       a n d       t h e     v a l i d i t y           o f     t h e       $ 1 5 0 , 0 0 0

i n d e b t e d n e s s .                 C o n s e q u e n t l y ,             h e     w a s       j u s t i f i e d         i n       f a s h i o n i n g             t h e

p r o p e r t y         s e t t l e m e n t           a s       h e     d i d ,       a s     w e l l       a s     i m p o s i n g           a     l i e n       o n     t h e

p r o p e r t y         t i t l e d         i n     t h e       n a m e     o f       J i m m y       R .     a n d       C a n d y       H o l t         t o     s e c u r e

p a y m e n t         o f     t h e       a l i m o n y         a w a r d e d         t o     P a t r i c i a .



                            F i n a l l y ,         w e     h a v e       n o t       o v e r l o o k e d           t h e     a s s e r t i o n             o f       J a m e s

G r e g o r y ,         C a n d y         a n d     E m m a       J a n e       t h a t       i n     P a t r i c i a ' s           d i s c o v e r y

d e p o s i t i o n           s h e       d i d     n o t       c o n t e n d         t h a t       t h e y       h a d     b e e n       g u i l t y           o f     a n y

w r o n g d o i n g .               H e r     d e p o s i t i o n ,             h o w e v e r ,         w a s       t a k e n       i n       c o n n e c t i o n

w i t h     a     m o t i o n         f o r       s u m m a r y         j u d g m e n t         a n d       b e f o r e       s h e       w a s       a p p r i s e d           o f

a l l     t h e       f a c t s       s u r r o u n d i n g             t h e     v a r i o u s         t r a n s f e r s .



                            F o r     t h e       f o r e g o i n g         r e a s o n s           t h e     j u d g m e n t           o f       t h e     T r i a l

C o u r t       i s     a f f i r m e d           a n d     t h e       c a u s e       r e m a n d e d           f o r     s u c h       f u r t h e r

p r o c e e d i n g s ,             i f     a n y ,       a s     m a y     b e       n e c e s s a r y .             C o s t s         o f       a p p e a l         a r e

a d j u d g e d         a g a i n s t         J i m m y         R . ,     J a m e s         G r e g o r y ,         C a n d y       H o l t         a n d       E m m a

J a n e     a n d       t h e i r         s u r e t i e s .



                                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                  H o u s t o n M . G o d d a r d , P . J .



C O N C U R :




                                                                                        8
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                  9